DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/25/2022 has been entered. Claims 1-9 and 11-16 remain pending in the application, claim 10 is cancelled, and claim 17 has been added. Applicant’s amendments to the claims have not overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 04/27/2022.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 to include functional limitations of the inflatable balloon, the further lumen, and the shaft. These functional limitations are met by the prior art of Ho and is outlined in the rejection below.
Claim 6 has been amended to appropriately show the angular width about the shaft of at least one of the plurality of balloon portions, therefore the Drawing objection has been removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the implanted cardiac lead" in line 13 and is unclear whether the implanted cardiac lead is to be part of a functional limitation, or if it is an element that is required by the system. All previous recitations of the implanted cardiac lead are treated as being part of functional limitations. For the purposes of examination, the Office will interpret claim 1 line 13 to mean “the plurality of balloon portions configured to surround the implanted cardiac lead,” consistent with the functional language as previously recited. Claims 2-9 and 17 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US PGPub 2012/0116439).
With regards to claim 1, Ho discloses (Figures 1-8) a system comprising; 
an occlusion balloon device 10 comprising a shaft 12 and an inflatable balloon 16 configured to occlude a perforation in a blood vessel during removal of an implanted cardiac lead from a patient (functional limitation - occlusion device on the catheter will be sized, when fully expanded during diastole, to occlude to at least 40% of the aortic lumen area where positioned (paragraph 19), and therefore would be able to occlude a perforation in a blood vessel during removal of an implanted cardiac lead from a patient), 
wherein the shaft 129 encloses at least one inflation lumen (figure 2A; paragraph 37 – “individual or common lumens providing for inflation of the individual balloons”) and a further lumen 26, 
wherein the inflatable balloon 16 comprises a plurality balloon portions 20 that are in communication with the at least one inflation lumen and independently inflatable and deflatable (paragraphs 34-35 and 37),
wherein the further lumen 26 is configured to receive the implanted cardiac lead (functional limitation – further lumen 26 provides access to the aortic valve during replacement and repair procedures (paragraph 37), and therefore would be able to receive an implanted cardiac lead) such that:
	the shaft 12 is configured to be advanced along the implanted cardiac lead to a location in the blood vessel where the inflatable balloon 16 is proximate to the perforation (functional limitation - the catheter 12 will have a tubular body with a large central lumen 26 which may be utilized to provide access to the aortic valve during replacement and repair procedures (paragraph 37), and therefore would be able to be advanced along the implanted cardiac lead to a location in the blood vessel); and
	the plurality of balloon portions 20 surround the implanted cardiac lead (plurality of balloon portions 20 surround the further lumen 26 as seen in Figure 2A).
With regards to claim 2, Ho discloses wherein the plurality of balloon portions 20 are located angularly adjacent to each other (figure 2A).  
With regards to claim 3, Ho discloses wherein the plurality of balloon portions 20 stretch along a distal portion of the shaft 12 (figures 2-2A).  
With regards to claim 4, Ho discloses wherein the plurality of balloon portions 20 have substantially equal angular width about the shaft 12 (figure 2A – balloons 20 are equal in size around the shaft 12).  
With regards to claim 5, Ho discloses wherein one or more of the plurality of balloon portions 20a has a substantially different angular width about the shaft 12 than the remaining balloon portions 20b (figure 3B – inflated balloons 20a have a different angular width than the deflated balloons 20b).  
With regards to claim 6, Ho discloses an angular width about the shaft of the plurality of balloons is 90 degrees (see annotated figure 8 below). Applicant denotes in Figure 23B that balloon portions 2305A-2305D have an angular width of 90 degrees (see annotated figure 23B below; Spec [0318]). Since the four balloons of Ho are structured in the same manner as Applicant’s four balloons, whereas all the balloons are equal in size and in contact with each other as they surround the shaft, the angular width is also equal.

    PNG
    media_image1.png
    332
    249
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    426
    media_image2.png
    Greyscale
 
With regards to claim 7, Ho discloses further comprising at least an infusion port 22 in communication with the at least one inflation lumen (paragraphs 35 and 37).  
With regards to claim 8, Ho discloses further comprising at least a flow regulator 24 between the inflation lumen and the plurality of balloon portions 20 (figure 2; paragraphs 34-36).  
With regards to claim 9, Ho discloses wherein each of the plurality of balloon portions 20 is in communication with a respective infusion port 22 through a respective inflation lumen (paragraphs 34-36).  
With regards to claim 17, Ho discloses wherein the plurality of balloon portions 20 are distributed around the shaft 12 such that only a subset of the plurality of balloon portions 20 is inflated to occlude the perforation during the removal of the implanted cardiac lead (Figure 2B; paragraph 34 – only three of the balloons are inflated while the other three balloons are deflated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Noddin et al. (WO 2014/022867), hereinafter known as “Noddin.”
With regards to claim 11, Ho discloses the system as claimed in claim 1. Ho is silent wherein the shaft comprises at least a radiopaque marker.  
However, in the same field of endeavor, Noddin teaches (Figures 1-3) wherein the shaft 110 comprises at least a radiopaque marker 350/352/354/356 (paragraph 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ho to include the radiopaque marker of Noddin for the purpose of aid in proper/safe placement of the catheter within the body (paragraph 58 of Noddin).
With regards to claim 12. Ho further discloses wherein the plurality of balloon portions 20 are formed of one or more elastomeric materials (paragraph 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/26/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771